Case 18-14603-MBK          Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58            Desc Main
                                      Document      Page 1 of 7


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY
                                          U.S. COURTHOUSE
                                         402 E. STATE STREET
                                     TRENTON, NEW JERSEY 08608

 Hon. Michael B. Kaplan                                                     609-858-9360
 United States Bankruptcy Judge



                                                              August 29, 2019



                         Re:      Princeton Alternative Income Fund, LP
                                  Bankr. Case No.: 18-14603



 Dear Counsel,

         This action comes before the Court by way of the motion filed on behalf of Matthew
 Cantor, the trustee for the Chapter 11 debtors, Princeton Alternative Income Fund, LP (“PAIF”)
 and Princeton Alternative Funding, LLC (“PAF” and together with PAIF the “Debtors”) by and
 through his counsel, Wollmuth Maher & Deutsch LLP, seeking approval pursuant to Rule 9019 of
 the Federal Rules of Bankruptcy Procedure, of the May 30, 2019 Settlement Agreement and
 Mutual Release (the “Settlement Agreement”) by and between the Debtors on the one hand, and
 Monterey Receivables Funding, LLC, Monterey Financial Services, LLC f/k/a Monterey Financial
 Services, Inc., and Monterey Financial Services, Inc. Profit Sharing Plan and Trust (together,
 “Monterey” or “Monterey Entities”) on the other hand. Objections have been filed by Westminster
 National Capital Co., LLC (“Westminster”) and Microbilt Corporation (“Microbilt”), creditors of
 PAIF and PAF.

         On July 11, 2019, the Court received evidence and heard testimony and argument, and
 thereafter closed the record. The ruling was deferred to allow parties to pursue settlement
 discussions, which have not produced a settlement as of yet. The Court understands that the matter
 before the Court is the subject of ongoing litigation before the Bankruptcy Court in Las Vegas and
 that the proposed settlement has a “drop dead” date of September 10, 2019 before the bankruptcy
 court in Las Vegas will once again take up the litigation. As mentioned, at the July 11th hearing,
Case 18-14603-MBK          Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58               Desc Main
                                      Document      Page 2 of 7


 the Court accepted into evidence the two Declarations of the trustee, Matthew Cantor in support
 of the motion, as well as the certification of Walter Wojciechowski, CEO of Microbilt, in
 opposition. Mr. Cantor was also made available for cross examination.

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is
 a core proceeding pursuant to 28 U.S.C. § 157(b). The basis for the relief sought herein is sections
 105, 704, and 1106 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532. Venue of the
 Debtors’ chapter 11 case and the Motion in this district is proper pursuant to 28 U.S.C. § 1408.

        By way of limited background, and in summary fashion, on April 18, 2017, Bristlecone,
 Inc. d/b/a Bristlecone Holdings (“BC Holdings”), BoonFi LLC (“BoonFi”), Bristlecone Lending,
 LLC (“BC Lending”), Bristlecone SPV I, LLC (“SPV”), I Do Lending, LLC (“I Do”), Medly, LLC
 (“Medly”), One Road Lending, LLC (“One Road”), and Wags Lending, LLC (“Wags”)
 (collectively, the “Bristlecone Debtors” or “Bristlecone Entities”), filed for reorganization under
 chapter 11 of the Bankruptcy Code, in the United States Bankruptcy Court for the District of
 Nevada in a jointly administered Case No. BK-N-17-50472-BTB, which thereafter were converted
 to cases under chapter 7 of the Bankruptcy Code on or about August 31, 2017. The Bristlecone
 Debtors had been in the business of providing financing for lease transactions between sellers of
 consumer goods and individuals. The Monterey Entities entered into various receivable purchase
 agreements to purchase certain leases from the Bristlecone Debtors, which were generated in the
 ordinary course of the Bristlecone Debtors’ business and to service those leases it did not purchase
 (“Bristlecone Collateral”). The Monterey Entities have asserted liens and security interests in the
 Bristlecone Collateral that they serviced pursuant to the terms of the underlying Receivable
 Purchase Agreements. Westminster also originated a credit line to a Bristlecone entity in or about
 November, 2015.       PAIF was the successor by sale and assignment of the loan and security
 agreements pursuant to which PAIF thereafter loaned funds to the Bristlecone entity in exchange
 for security interests in certain of its assets. At some point, PAIF assigned the PAIF Loan
 Documents to FRS, PAIF’s wholly owned subsidiary. Therein lies the problem—for the Monterey
 Entities were already financing the Bristlecone Entities and claiming preexisting security interests
 in all of the Bristlecone Collateral, and asserting a priority over the security interests created under


                                                    2
Case 18-14603-MBK          Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58                Desc Main
                                      Document      Page 3 of 7


 the PAIF Loan Documents. Thus, both the Monterey Entities and PAIF/FRS claim amounts due
 from the Bristlecone Debtors, which exceed the value of the underlying Bristlecone Collateral. As
 a result, the loser in the any lien priority litigation can expect to receive nothing, despite its multi-
 million dollar claims. Westminster also asserted a secured claim of $746,457.30 against the
 Bristlecone Debtors.

         During the course of the Nevada bankruptcy proceeding, PAIF, Westminster, and FRS
 entered into a settlement agreement with the Bristlecone Debtors (“Bristlecone Settlement”),
 pursuant to which the parties, including Westminster, agreed that the Bristlecone Debtors would
 transfer to PAIF, as assignee of FRS and Westminster, specified assets free and clear of liens,
 including all of the assets in which Westminster claimed a security interest. In addition, PAIF,
 Westminster, and FRS further agreed in settlement to give the Bristlecone Debtors and guarantors
 a release, as a result of which, PAIF, Westminster, and FRS hold no further claims against the
 Bristlecone Debtors. However, the Bristlecone Settlement preserved the liens of the Monterey
 Entities, if any, in the Bristlecone Collateral for determination at a later date. As a result of the
 dispute and pursuant to the Bristlecone Settlement, funds being collected on account of payments
 and collections on account of the Bristlecone Collateral are held in a segregated account under the
 control of the Trustee. As of June 10, 2019, there was cash in the Bristlecone escrow account
 (Bristlecone Account”) of $5,939,514. As of March 28, 2019, the latest date for which information
 is available, total balances remaining on uncollected Contracts were approximately $5.7 million.

         On October 19, 2017, PAIF, FRS, and Westminster, which had previously assigned its
 interests in any and all of the Bristlecone Collateral to PAIF, filed an adversary proceeding in the
 Nevada bankruptcy court to resolve the dispute by and between them and the Monterey Entities.
 At its essence, the pending Nevada litigation is focused on the extent, validity and priority of the
 competing liens. As outlined by the Trustee’s counsel at the July 11th hearing, there are four
 primary issues in the pending adversary proceeding:

         (1) Whether Monterey’s liens in fact followed the collateral into PAIF’s hands when the
             consumer paper was transferred from the originating lenders;




                                                    3
Case 18-14603-MBK        Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58            Desc Main
                                    Document      Page 4 of 7


        (2) Whether Monterey’s liens have any defects under the controlling loan documents;

        (3) Whether the Uniform Commercial Code (“UCC”) financing statements filed by
            Monterey properly identified the Bristlecone companies and whether names used were
            materially misleading under the UCC; and

        (4) Whether the procedure for Monterey acquiring a lien on any of the collateral was
            properly followed in the course of its administration as a servicer for the Bristlecone
            Entities.

         On November 7, 2017, the Monterey Entities filed an answer with counterclaims in the
 Nevada adversary proceeding. On or about October 4, 2018, the Monterey Entities filed proofs of
 claim against one or both of the Debtors in this case (the “Proofs of Claim”) in excess of $7.6
 million, secured by consumer leases and collection proceeds. On April 5, 2019, the Trustee, FRS,
 and the Monterey Entities, participated in a mediation with the Hon. Steven Rhodes (Ret) in which
 the parties resolved and settled the dispute as provided in the proposed Settlement Agreement, and
 seek entry of an order approving the Settlement Agreement. Westminster is not a party to the
 Settlement Agreement, and, as part of this Motion, the Trustee seeks decrees in the Approval Order
 protecting the Monterey Entities from any further claims by Westminster.

        In summary, the proposed settlement provides that within ten (10) days of the Effective
 Date, the Debtors shall, among other things, cause FRS to pay to the Monterey Entities $3.19
 million from the Bristlecone Account, free and clear of all liens and claims of the Debtor PAIF
 and FRS, with the remaining balance in the Bristlecone Account to be retained by the Trustee for
 the benefit of PAIF, free and clear of all liens and claims of the Monterey Entities. Fifty percent
 (50%) of all collections received by PAIF and/or FRS on any of the Bristlecone Collateral not part
 of the Bristlecone Account from April 1, 2019, onward, shall be shared equally between the
 Monterey Entities and the Trustee. On the Effective Date, the Monterey Proofs of Claim shall be
 deemed withdrawn.




                                                 4
Case 18-14603-MBK         Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58              Desc Main
                                     Document      Page 5 of 7


        The standards to be employed by this Court in considering the merits of these settlements
 are not in dispute and all parties have cited to the relevant case law. Sections 105(a) and 363(b) of
 the Bankruptcy Code and Bankruptcy Rule 9019(a) empower a bankruptcy court to approve a
 proposed compromise and settlement when it is in the best interests of the debtor's estate and its
 creditors. See, e.g., In re Petersburg Regency LLC, 540 B.R. 508, 535 (Bankr. D.N.J. 2015). To
 minimize litigation and expedite the administration of a bankruptcy estate, settlements are favored
 in bankruptcy. In re Nutraquest, Inc., 434 F.3d 639, 644 (3d Cir. 2006). In essence, a court will
 approve a settlement when it is fair and equitable and in the best interests of the estate. Id.; see
 also In re Roper & Twardowsky, LLC, 559 B.R. 375, 393 (Bankr. D.N.J. 2016). The Third Circuit
 has set forth a four-factor analysis to determine whether a court should approve a proposed
 settlement agreement reached by a trustee with another party. In re Martin, 91 F.3d 389, 393 (3d
 Cir. 1996). Those factors are:

        a. The probability of success in litigation;

        b. The likely difficulties in collection;

        c. The complexity of the litigation involved, and the expense, inconvenience and delay
 necessarily attending it; and

        d. The paramount interest of the creditors.

        Id.

        Also, in assessing whether a settlement proposed by a trustee should be approved, courts
 are “not supposed to have a ‘mini-trial’ on the merits, but should ‘canvass the issue to see whether
 the settlement falls below the lowest point in the range of reasonableness.’” In re Jasmine, Ltd.,
 258 B.R. 119, 123 (D.N.J. 1999) (quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983)).
 Furthermore, the Third Circuit has also “noted that a court deciding whether to approve a
 settlement in bankruptcy ‘relies heavily on the trustee,’ and ‘under normal circumstances the court
 would defer to the trustee's judgment so long as there is a legitimate business justification.’” In re
 Jasmine, Ltd., 258 B.R. at 123 (quoting In re Martin, 91 F.3d at 395). Indeed,



                                                    5
Case 18-14603-MBK         Doc 781     Filed 08/29/19 Entered 08/29/19 13:16:58             Desc Main
                                     Document      Page 6 of 7


        [t]he lenient standards concerning approval of settlements and a limited scope of
        review reflect the considered judgment that little would be saved by the settlement
        process if bankruptcy courts could approve settlements only after an exhaustive
        investigation and determination of the underlying claims. The applicable standards
        encourage courts to approve settlements in bankruptcy proceedings and related
        actions.
        In re Purofield Down Products Corp., 150 B.R. 519, 522-23 (S.D.N.Y. 1983). Courts may
 consider a wide variety of evidence in hearings for approval of a settlement. Summaries by the
 parties of the strengths and weaknesses of the matter to be compromised and of the relevant
 evidence can be considered. In re Energy Cooperative Inc., 886 F.2d 921, 924 (7th Cir. 1989).

        This Court determines that the Trustee has met the aforementioned In re Martin standards
 in seeking approval of the potential claims. The Trustee met with special counsel from Fox
 Rothschild, who has been handling the Nevada litigation and received an estimate of
 approximately $400,000 to proceed to trial—apart from any costs associated with appeals—and
 that there are significant risks of loss with respect to the estates’ claims. The risks of proceeding
 to summary judgment and possibly trial in the adversary proceeding are substantial and the Trustee
 submits that If the Trustee were to lose, then more than $3 million in value available for parties in
 interest will be lost. The loser will no doubt appeal, further delaying the receipt of proceeds and
 magnifying the risk that a successful outcome will be undone. Instead, the Trustee has produced a
 substantial recovery at no further risk or cost. Moreover, a majority of the fulcrum class of
 investors support the proposed settlement.

        The Court is further comforted in determining reasonability of the settlement terms by the
 fact retired Bankruptcy Judge Steven Rhodes mediated the matter and participated extensively in
 the negotiations to reach the accord. As to the bar against Westminster pursuing claims relative to
 the Bristlecone collateral and account, the Court views it well within the purview of Sections
 105(a) and 362(a) to enter such relief to prevent an entity which holds no lien claims against
 property of the estate and has not asserted or articulated any possible claims it holds against the
 Monterey Entities, from impeding the collection of estate assets. Indeed, if the Debtor has not
 asserted any such claims in the pending litigation, it is inconceivable that Westminster would hold




                                                  6
Case 18-14603-MBK       Doc 781    Filed 08/29/19 Entered 08/29/19 13:16:58          Desc Main
                                  Document      Page 7 of 7


 any such claims. Accordingly, the proposed settlement is approved and the Court will enter the
 submitted order.




 Cc:    Filed on CM/ECF




                                               7
